Citation Nr: 1431311	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  13-33 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected improved death pension benefits for the period of January 2010 to August 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from November 2003 to June 2008.  The Veteran died in August 2008; the appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 decisional letter from the Pension Management Center at the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the claim file. 


FINDINGS OF FACT

1.  There was no bad faith, misrepresentation, or fraud on the part of the claimant in the creation of the pension debt.  

2.  VA's fault in the creation of the pension debt from January 2010 to August 2012 is so significant as to outweigh all other factors in the case.  



CONCLUSION OF LAW

The criteria for entitlement to a waiver of recovery of overpayment of nonservice-connected improved death pension benefits for the period of January 2010 to August 2012 have been met.  38 U.S.C.A. §§ 1541, 5302 (2002); 38 C.F.R. §§ 1.963, 1.965, 3.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks waiver of an overpayment of death pension benefits.  VA's incompetence and inaction mandate the Board grant the relief she seeks.  

Recovery of an overpayment of any VA benefits may be waived if: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (2) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).

The governing statute prohibits a waiver if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).

In the absence of fraud, misrepresentation, or bad faith, the analysis moves to the second question.  The "equity and good conscience" standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  It means arriving at a fair decision between the appellant and the government.  38 C.F.R. § 1.965(a).  In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of faults; (3) undue hardship; (4) defeat of the purpose for which benefits were intended; (5) unjust enrichment; and (6) changing position to one's detriment.  38 C.F.R. § 1.965(a)

The following facts are not in dispute.  The Veteran died in August 2008; the claimant sought dependency and indemnity compensation, accrued benefits, and death pension benefits in a September 2008 claim.  On that claim, she noted that she had no current income.  In a February 2009 decision, the Reno, Nevada, Regional Office denied claims for DIC and accrued benefits, but granted death pension benefits on account of the appellant's lack of income.  

The appellant was sent an eligibility verification report (EVR) in December 2009.  That EVR notified her that, as she had previously reported no countable income, she was not required to complete the EVR.  That same letter informed the appellant that if her situation changed, she was to call the provided toll-free number.  

In her notice of disagreement, her substantive appeal, and her May 2014 hearing, the appellant contends that, within a month of the time when she began working, she contacted VA at the provided toll-free number; informed them that she was working; and was advised that the information would be put in the system, the matter would be investigated, and she would receive a letter.

When she received no letter from VA, she assumed that she was still entitled to the benefits she was receiving.  

The appellant was sent a similar EVR letter in December 2010 to which she did not respond as nothing had changed since her January 2010 phone call advising VA she was now working.

When the appellant received an EVR letter in December 2011, noting that her pension benefits were to be increased because she had zero net worth, she called the provided toll free number and informed them, again, that she was currently employed and had been since December 2009.  

Despite again informing VA in December 2011 that she was employed, payment of her pension benefits was not stopped until August 2012.  At that time, VA sent a letter to the appellant demanding repayment of the pension benefits that she had received since January 2010.  

The appellant filed a notice of disagreement with this demand letter in March 2013.  By that time, her Federal tax refund for 2012 had been garnished and VA was taking collection action against her.  The RO issued a statement of the case in October 2013, and the appellant filed a timely substantive appeal.  

The Board finds no evidence of misrepresentation, fraud, or bad faith on the part of the appellant.  Indeed, the evidence clearly demonstrates that the appellant twice informed VA that she was working.  There is no evidence of any attempt by the appellant to deceive the government; the facts show just the opposite.  

The Board further finds that equity and good conscience warrant waiving the debt in its entirety.  First, there is no showing of fault on the part of the appellant in creation of this debt.  The fact that VA did nothing in response to the information regarding her employment is VA's fault, not hers.  

VA has a record of the December 2011 contact.  While VA does not have a record of her contacting VA in January 2010, the Board accepts her averment of such as fact; there is no reason to do otherwise.

The Board does not understand why, when informed by the December 2011 notice that the appellant was working, VA continued to pay pension death benefits until August 2012.  

Each of the other equity and good conscience factors weighs in the appellant's favor.  

Most importantly, the evidence shows that VA's actions have resulted in undue hardship to the appellant.  While VA was slow to cut off her pension payments, VA acted with the great speed to have her 2012 Federal tax refund garnished and ruin her credit, resulting in her credit cards being cancelled.  

VA's aggressive actions against the appellant, a young widow trying to raise a child following the death of her veteran husband, is especially galling in light of the fact that a large part of the overpayment is, undeniably, the fault of VA.  The Board finds the rest of the overpayment is, while not undeniably the fault of VA, more than likely the fault of VA.  

Waiver of all of the overpayment is warranted and the appellant is entitled to a full refund of any and all amounts collected..  

VA is directed to act expeditiously to refund any money garnished, taken, or collected from the appellant.  VA must also take all necessary steps to end collection efforts and to assist the appellant in repairing her credit, which VA has sought to destroy.  

"In the claimant-friendly world of veterans benefits, the importance of systemic fairness and the appearance of fairness carries great weight."  Arneson v. Shinseki, 24 Vet.App. 379, 387 (2011).  

Rather than the "claimant friendly" standard expected of VA on behalf of our veterans, their widows, and their orphans, VA's actions in this case were incompetent at best, and hostile at worst.  


ORDER

Entitlement to a waiver of recovery of an overpayment of nonservice-connected improved death pension benefits for the period of January 2010 to August 2012 is granted; VA is to refund any amounts collected or garnished, and to assist the appellant in the repair of her credit ratings.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


